
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 153
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2009
			Ms. Richardson
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Honoring the 111th anniversary of the
		  independence of the Philippines.
	
	
		That Congress—
			(1)recognizes the historic significance of the
			 111th anniversary of the sovereign and independent country of the Philippines
			 on June 12, 1898;
			(2)reaffirms the
			 bonds of friendship and cooperation which have existed between the United
			 States and the Philippines and commits to strengthening those bonds;
			(3)commends the
			 people of the Philippines for enduring through struggle and hardship;
			(4)reaffirms its
			 support for the Philippines to defend its internal security from
			 terrorism;
			(5)reaffirms its
			 enduring support for the Philippines;
			(6)supports increased public awareness of the
			 events surrounding the Philippine Declaration of Independence, and the vibrant
			 and beautiful culture of the Philippines;
			(7)recognizes the courage and bravery of the
			 Filipino and Filipino American servicemen and servicewomen who have fought
			 alongside and in the United States Armed Forces; and
			(8)supports the
			 continuing development of the Filipino American community as a integral part of
			 America’s cultural fabric.
			
